 .In theMatter ofPACIFIC GREYHOUND LINESandBROTHERHOOD OFLOCOMOTIVE FIREMEN AND ENGINEMENCase No. R-195SUPPLEMENTAL DECISIONANDORDERMarch 25, 1938On December 16, 1937, the National Labor Relations Board, hereincalled the Board, issued in the above-entitled proceeding a Decisionand Direction of Election,' on December 23, an Amendment to theDirection of Election,2 and on January 22, 1938, an Amendmenttothe Decision and a Second Amendment to the Direction of Election.'By the Decision and Direction of Election as amended, the Board, asa part of the investigation authorized to ascertain representatives forthe purposes of collective bargaining with Pacific Greyhound Lines,directed the Regional Director for the Twentieth Region to conductan election by secret ballot among bus drivers employed by and on the-regular seniority list of Pacific Greyhound Lines during the pay-rollperiod immediately preceding December 15, 1937, to determinewhether they desired to be represented by Brotherhood of LocomotiveFiremen and Enginemen or Amalgamated Association of Street, Elec-tricRailway and Motor Coach Employees of America for the pur-poses of collective bargaining, or by neither.Pursuant to said Direction of Election, the Regional Director con-ducted an election by secret ballot between January 24 and February4, 1938.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballot andtomake challenges.Thereafter, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules'and Regulations-Series 1, as amended, issued and duly servedupon the parties to the proceeding her Intermediate Report on theballot.14N L II B 5202 4 N L It B 54034N L R B i41163; 164NATIONAL LABOR RELATIONS BOARDAs to the balloting and itsresults, the Regional Director reportedas follows:Total number eligible-------------------------697Total number of ballots counted--------------------------658Total number of ballots for Brotherhood of Locomotive Fire-men and Enginemen------------------------------------309Total number of ballots for Amalgamated Association ofStreet,ElectricRailway and Motor Coach Employeesof America---------------------------------------------332Total number of ballots for neither of the above organiza-tions---------------------------------------------------17Total number of blank ballots----------------- ------------0Total number of void ballots-------------------------------1Total number of challenged ballots------------------------7_Exceptions to the Intermediate Report, in the form of an "Objec-tion to certification of the result of election," were thereafter filedby the Brotherhood.The Regional Director conducted an investiga-tion of these objections by the Brotherhood and submitted a report tothe Board.The Board has considered the objections and the reportand finds that the objections raise no substantial or material issuewith respect to the validity of the ballot.The Regional Director also conducted an investigation of the sevenchallenged ballots and submitted a report to the Board.For thereasons set forth below, it is unnecessary to consider what the effectwould be upon the results of the ballot if these challenged ballotswere determined in favor of or against the Amalgamated.In its Decision dated December 16, 1937, the Board found that aquestion had arisen concerning the representation of bus driversand that no question had arisen concerning the representation of anyother employees.The Board also made no final determination as tothe unit appropriate for the purposes of collective bargaining.TheBrotherhood, the petitioner herein, contended that bus drivers con-stituted an appropriate unit; the Amalgamated, which intervened forthe purpose of opposing an election, contended that all the employeesof the Company, including bus drivers, station, shop, and office em-ployees, constituted an appropriate unit.The Board stated that sinceeither of these contentions could be sustained, it would direct an.election to be held among the bus drivers, and would in part deter--nine the issue on the basis of the preferences indicated in the elec-tion.If the bus drivers chose the Brotherhood, the Board woulddetermine that bus drivers alone constituted an appropriate unit ; ifthe bus drivers chose the Amalgamated, the Board would considerthat the bus drivers had expressed' their preference for a single largerunit.The Board stated, however, that in the absence of any evidenceto warrant a finding that a question concerning representation hadarisen among the employees other than bus drivers and in the ab- DECISIONS AND ORDERS165sence of a petition requesting a certification of representatives of theemployees in a larger unit, it would not determine whether such unitwas appropriate or whether the Amalgamated has been designated bya majority of the employees in such a unit.In the election the Brotherhood did not receive a majority of thevotes of the bus drivers voting.Consequently we find that the busdrivers alone do not constitute an appropriate unit but are to bemerged in a larger unit. Inasmuch as we are not called upon todecide in this proceeding either the limits of the larger unit or therepresentatives of the employees in such larger unit we make nofindings with respect to these questions.These considerations makeit unnecessary for us to render a decision upon the seven challengedballots or to determine whether or not the Amalgamated receiveda majority of the votes of the bus drivers voting.The results of the secret ballot show that no collective bargainingrepresentatives have been selected by the majority of the employeesof the Company in an appropriate unit.We will accordingly dis-miss the petition for investigation and certification filed by theBrotherhood.ORDERPursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isordered that the petition filed by Pioneer Greyhound Lodge No. 693,Brotherhood of Locomotive Firemen and Enginemen, for investiga-tion and certification of representatives of employees of PacificGreyhound Lines, San Francisco, California, be, and it hereby is,dismissed.